In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated August 19, 1996, which granted the defendants’ respective motions for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs to the respondents.
The Supreme Court properly granted the defendants’ respective motions for summary judgment since the plaintiff failed to submit sufficient evidence to raise an issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.